Dissenting Opinion by
Justice Moseley
The majority correctly states that in the absence of a warrant, the burden in the suppression hearing in the Boyett case is on the State to prove that it had the right to stop a vehicle. Here, the State claimed two reasons: ‘ (1) that police officers entertained reasonable suspicion of criminal activity and (2) that the law enforcement officers observed criminal activity, which prompted the stop. Therefore, in addition to analyzing the rationale for that claimed reasonable suspicion, this dissent must also discuss whether Leigh Foreman, the Paris police officer who testified, was justified in having stopped the Boyett vehicle based on his observation of a traffic violation. Here, unless the law enforcement officers established one of these two reasons to have stopped the Boyett vehicle as it progressed along its way, the ■ State’s entire case fails..
The majority opinion relies heavily on the collective knowledge of the law enforcement officers who were involved in the investigation leading to the stop and search of the vehicle and the arrest of the Boyetts. It appears: that Lieutenant An-son Amis of the Lamar County Sheriffs Department was the peace officer who possessed most of theknowledge precipitating the traffic stop.17
*598Evidence presented subsequent, to the suppression hearing reveals that Amis apparently had been following the activities of the Boyetts for quite some time and was being supplied with “real time” evidence via computer when either of the Boyetts purchased pseudoephedrine in Lamar County. The problem is that Foreman failed to testify with sufficient precision about the relevant matters that may have been fodder for reasonable suspicion for the traffic stop. His testimony about what he knew at the time the traffic stop was effected is what is important here—not the results of the ensuing conversation that Foreman had with Boyett or the fruits of the subsequent search.18
The majority points out that Foreman testified, “Especially in this case since I knew that he and her both made a purchase that were under—I was investigating....” But precisely what purchases was Foreman investigating? In other portions of his testimony, Foreman identified Coleman camp fuel, pseudoephedrine cold packs, liquid heat, Drano products, coffee filters, rubber tubing, and peroxide as being among the things which were used in the manufacture of methamphetamine and which were, presumably, objects of his investigation. He also opined that Walmart and The Home Depot (retail establishments other than the CVS Pharmacy where he observed the Boyetts’ vehicle) sold things that could be used in the manufacture of methamphetamine. Foreman did not testify that he knew that both of the Boyetts had purchased pseudoephed-rine when the stop was made. He does not specify what things he knew the Boy-etts to have purchased; he may have been making reference to coffee filters (he testified that he was “investigating”, that kind of purchase as well) and not pseudoephed-rine.19 One notices that Walmart and The Home Depot—places the police observed the Boyettes had stopped—also sell paint, light switches, door locks, and other things which would not ordinarily be used for the purpose of manufacturing illicit drugs. Walmart also sells cloth baby diapers; could cloth baby diapers have been used to strain some of the liquids during the process of manufacturing methamphetamine? The State observed that Walmart also sells pseudoephedrine, but there was no evidence known by the police before the traffic stop that the Boyetts purchased any of it while they were under surveillance by the police.20
Foreman testified that his experience showed that it was common for people on a “pill run” to also purchase other equipment used in the manufacture of methamphetamine. He failed to mention that it is also commonplace for people who come from smaller cities (like Rattan, Oklahoma, the home of the Boyetts) to a larger shopping area (such as Paris, Texas) to shop at more than one store. This would be com*599mon to almost everyone living in a small community. . ■
Summarizing, the State established that at the time of the decision to effect a stop of the Boyett vehicle, the police had information (1) that the Boyetts were husband and wife and lived together in Rattan, Oklahoma, (2) that Jessica had purchased pseudoephedrine at one of the Paris CVS Pharmacy locations, (3) that the Boyetts and their vehicle were located shortly thereafter at another CVS Pharmacy, (4) that the Boyetts stopped at Walmart and at The Home Depot, (5) that Jessica had purchased something that Foreman was investigating, and (6) that the Boyett vehicle crossed over a lane marker.
In short, although the State'may have had a witness available (Amis) who might have bee'n able to testify about activities by the Boyetts which may have given evidence of the reasonable suspicion for the traffic stop which led to their arrest, Amis was never called as a witness. Oddly, no hearsay objection was ever lodged to Foreman’s testimony concerning what Amis had told him.21 Even with the use of hearsay testimony, Foreman never testified sufficiently regarding the pool of knowledge held by the investigating officers to establish reasonable suspicion for the traffic stop.
Put totally innocent people in the place of the Boyetts. Forget that later information showed that the investigating police had more information about the activities of the Boyetts than was developed at the suppression hearing. The objects of the stop would, from the evidence elicited at the suppression hearing, bear no more guilt than many private citizens who suffered from a cold and went to more than one drug store. There is nothing to show that the Boyetts’ stop at the second CVS store was not merely an attempt to purchase a -beach, ball which the. first CVS store had advertised but which was no longer available there. The thin veneer applied to the reasoning for the traffic stop of the Boyett vehicle bodes ill for innocent citizens-'who would purchase any -of the myriad things which are used in the manufacture of methamphetamine!
Because “[n]o evidence obtained by an officer or other person in violation of any provisions of the Constitution or laws of the State of Texas, or of the Constitution or laws of the United States of America, shall be admitted in evidence, against the accused on the trial of any criminal case,”22 all of the evidence arising after that traffic stop should have been excluded if the sole basis of that stop was because of the reasonable suspicion of the police.
Although it is not discussed in the majority opinion, if we determine that the traffic stop was not prompted by reasonable suspicion, we must examine the statement by the testifying officer that he waited until he observed a traffic violation before puffing over the Boyetts, this being his initial justification for the traffic stop. Foreman, the sole witness for thé State at the suppression hearing, testified, “I observed a traffic violation where they failed to maintain a single lane, which is described as vehicles left side tires—they were in the right lane, and the vehicles left side tires crossed over the center line into the left lane before going back.” However, at no point did Foreman testify that any danger resulted from, the wayward path of the vehicle.
*600Clearly, improperly crossing a lane is an act that only under some'’ circumstances may be prohibited by the Texas Transportation Code. Tex. Thansp: Code Ann. § 545.060(a) (West 2011). This traffic law requires a driver on a roadway with clearly -marked lanes to “drive -as nearly as practical entirely within a single lane” and to “not move from the lane unless that movement can be made safely.” Id. In order to prove that a violation of this provision has occurred, the text of the statute plainly requires the State to show that a lane line encroachment has créated an unsafe situation. The Texas Court of Criminal Appeals observed that: “the average driver occasionally strays over the side stripe of the road.” Corbin v. State, 85 S.W.3d 272, 277 (Tex.Crim.App.2002).
However, simply straying over the stripe of the road does not trigger a violation of the law. The violation “occurs only when a vehicle fails to stay within its lane and such movement is not safe or is not made safely.” Hernandez v. State, 983 S.W.2d 867, 871 (Tex.App.-Austin 1998, pet. ref'd). The requirement of showing the coupling ,of the straying over the marked lines to some evidence of danger to the driver or others brought about by those lane violations has been accepted by other courts, and its absence has resulted in an ensuing traffic stop having been determined to not be justified. Fowler v. State, 266 S.W.3d 498, 499 (Tex.App.-Fort Worth 2008, pet. ref'd); Eichler v. State, 117 S.W.3d 897, 901 (Tex.App.-Houston [14th Dist.] 2003, no pet.) State v. Cerny, 28 S.W.3d 796, 799 (Tex.App.-Corpus Christi 2000, no pet.); State v. Arriaga, 5 S.W.3d 804, 807 (Tex.App.-San Antonio 1999, pet. ref'd); State v. Tarvin, 972 S.W.2d 910, 912 (Tex.App.-Waco 1998, pet. ref'd). This Court has held likewise. Bass v. State, 64 S.W.3d 646, 651 (Tex.App.-Texarkana 2001, pet. refd) (no reasonable suspicion to stop defendant who swerved within his lane line and crossed it some unknown number of times over two to three mile stretch):
' Even though Foreman testified that he did not institute a stop of the Boyett vehicle until after the vehicle had exited an area of heavy traffic, he never cháracter-ized the weaving of that vehicle to have created a dangerous situation. Not having done so, there was no showing that there was a violation of 'the law that prompted the traffic stop. Since there was no violation shown, the Boyett truck’s straying across the lane marker provided the officers no cause to institute a traffic stop.
Once that evidence obtained as a result of the traffic stop is barred, the State’s case falls like an overripe fruit from a tree.
This being the case, I dissent and believe that the conviction should be reversed.

. Although Amis was present at the courtroom at the outset of the suppression hearing and was placed under the rule, thereby making it necessary for him to be absent from the courtroom during Foreman’s testimony, he *598was never thereafter called as a witness to the other activities of the Boyetts.


.The results of that search somewhat illustrates the dilemma faced by a person such as me. The search and other subsequently divulged information that the Boyetts were almost certainly engaged in the manufacture of methamphetamine. However, the later-revealed information does nothing to provide cover for what I believe is a violation of the rights of citizens of our country, irrespective of their guilt or innocence.


. As an aside, it is no more illegal to purchase pseudoephedrine than it is to purchase coffee filters.


. After the traffic stop, under questioning by the police, Boyett stated that they had purchased pseudoephedrine at Walmart. Foreman did not believe this because of the “real time” computer monitoring available to Amis.


. Granted the Rules of Evidence, except with respect to privileges, do not apply in suppression hearings. Vennus v. State, 282 S.W.3d 70, 72 n. 1 (Tex.Crim.App.2009)


. Tex.Code Crim. Proc, Ann. art. 38.23 (West 2005).